DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of foreign priority document, Application No. KR10-2019-0077330, filed in Korea on 06/27/2019, has been received.

Reasons for Allowance
Claims 1-9 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The instant application is directed to compensating a drop of luminance at the edge of displays in a tiled display to reduce/remove the perception of seams, while performing grayscale compensation reduce color alerting/shifting when luminance is increased and specific adjustment is made to grayscale when it exceeds the maximum grayscale a display can produce. A search was performed and yielded relevant prior art references: Kurokawa et al. (US Patent Pub. No. 2008/0272999 A1), Kato (US Patent Pub. No. 2010/0128053 A1) and Im et al. (US Patent Pub. No. 2016/0155394 A1) Kurokawa teaches similarly to adjust for grayscale that exceeds the maximum grayscale of a display (Kurokawa, Figs. 1A, 3A, 5A and 9A; Kurokawa, [0242]). Kato teaches similarly adjusting edge luminance of a display and controlling the luminance/grayscale not to exceed a maximum of a display panel (Kato, [0055] and [0145]). Im teaches similarly compensating the grayscale value of each color separately for edge images and provides a reverse compensation value if the grayscale of the color is greater than a maximum grayscale value (Im, [0016], and [0024]). However, the specifics of the specifics of calculating a compensation grayscale difference as part of the compensation process in the manner claimed as a whole, is not sufficiently taught or suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/Primary Examiner, Art Unit 2693